department of the treasury internal_revenue_service washington d c tep lal tl mar tax_exempt_and_government_entities_division uniform issue list ae kkk kkk legend taxpayer a ira x account y financial_institution f financial_institution g amount m date date date dear kk kk ik tk kkk hae lala eee lla this is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page years old maintains individual_retirement_account ira x with taxpayera financial_institution f taxpayer a represents that he took a distribution of amount m from ira x on date in order to find a better interest rate taxpayer a asserts that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to a medical_condition which impaired his decision making ability taxpayer a represents that amount m was deposited in account y at financial_institution g on date he asserts that amount m remained in account y at financial_institution g until date at which time he returned amount m to ira x on date taxpayer a was hospitalized for surgery during surgery his doctors discovered an extensive infection that required a much more traumatic course of action than had been scheduled after the surgery the doctors treated taxpayer a with a nine-week regimen of intravenous antibiotic treatments taxpayer a asserts that his mental duress and the physical requirements of his post surgical convalescence prevented him from being able to make financial decisions during the 60-day rollover period taxpayer a has submitted documentation provided by his treating physician attesting to taxpayer a’s physical and mental condition during the 60-day rollover period on date taxpayer a deposited amount m into ira x shortly after the expiration of the 60-day rollover period based on the facts and representations stated above taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion aes page of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation taxpayer a submitted is consistent with his assertion that his failure to accomplish a timely rollover of amount m was caused by his medical_condition this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m the contribution of amount m into ira x on date will be considered a rollover_contribution within the meaning of sec_408 of the code provided that all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution page page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file with this office if you wish to inquire about this ruling please contact se t ep ra t2 at - - sincerely yours donzell dore eb hicel hes employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc kkk kkk kkk
